MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 30 2020, 8:20 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Samuel L. Wait                                           Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Samuel L. Wait,                                          October 30, 2020
Appellant,                                               Court of Appeals Case No.
                                                         20A-CR-1188
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Teresa L. Cataldo,
Appellee.                                                Judge
                                                         Trial Court Cause No.
                                                         20D03-0708-FA-55



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1188 | October 30, 2020            Page 1 of 5
                                          Case Summary
[1]   Samuel L. Wait (“Wait”) appeals, pro se, the trial court’s order denying his

      motion to correct erroneous sentence.


[2]   We affirm.



                                                   Issues
[3]   Wait raises three issues on appeal which we consolidate and restate as follows:

              I.       Whether the trial court erred when it denied his motion to
                       correct sentence as untimely.


              II.      Whether he may raise his claims regarding his repeat
                       sexual offender and credit restricted felon statuses in a
                       motion to correct sentence.


                            Facts and Procedural History
[4]   In 2009, a jury found Wait guilty of four counts of Class A felony child

      molesting and Wait admitted that he is a habitual offender and repeat sexual

      offender. The trial court sentenced Wait to an aggregate term of 110 years

      imprisonment. Wait appealed his convictions and the order that he serve

      consecutive sentences. We affirmed Wait’s convictions and sentence. Wait v.

      State, No. 20A03-0904-CR-135, 2009 WL 3199127 (Ind. Ct. App. October 7,

      2009). Wait subsequently litigated a petition for post-conviction relief in which

      he alleged ineffective assistance of counsel. The post-conviction court denied


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1188 | October 30, 2020   Page 2 of 5
      the petition and we affirmed. Wait v. State, No. 20A03-1512-PC-2304, 2017
WL 127714 (Ind. Ct. App. January 13, 2017), trans. denied.


[5]   On April 27, 2020, Wait filed a motion to correct erroneous sentence and

      supporting memorandum in which he alleged, on ex post facto grounds, that he

      could not be sentenced as a repeat sexual offender or be found to be a credit

      restricted felon. On May 27, 2020, the trial court denied Wait’s motion on the

      grounds that it was “not timely filed.” App. at 21. This appeal ensued.



                                 Discussion and Decision
[6]   Wait appeals the denial of his motion to correct erroneous sentence. We review

      such a ruling for an abuse of discretion. E.g., Woodcox v. State, 30 N.E.3d 748,

      750 (Ind. Ct. App. 2015). An abuse of discretion occurs when the decision is

      against the logic and effect of the facts and circumstances before the trial court.
Id. “While we defer to the trial court’s factual determinations, we review legal

      conclusions de novo.” Id.


[7]   As the State admits, the trial court’s conclusion that Wait’s motion to correct

      erroneous sentence was untimely was incorrect. Rather, such a motion may be

      filed at any time. See Ben-Yisrayl v. State, 908 N.E.2d 1223, 1227 (Ind. Ct. App.

      2009) (noting “a sentence that exceeds statutory authority constitutes

      fundamental error and is subject to correction at any time”), trans. denied.


[8]   Nevertheless, the denial of Wait’s motion was appropriate because his claims

      were not properly brought in a statutory motion to correct sentence. Indiana

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1188 | October 30, 2020   Page 3 of 5
      Code Section 35-38-1-15 provides that a convicted person may file a motion to

      correct an erroneous sentence to remedy a defect in a sentencing order. But use

      of such a statutory motion is

              “narrowly confined” to claims apparent from the face of the
              sentencing judgment. [Robinson v. State, 805 N.E.2d 783,] 787
              [(Ind. 2004)]. As to sentencing claims not facially apparent, the
              motion to correct sentence is an improper remedy. Id. A
              sentencing error that requires examination of matters beyond the
              face of the sentencing judgment is better suited for resolution on
              direct appeal or through post-conviction relief. Woodcox[ v. State],
              30 N.E.3d [748,] 751 [(Ind. Ct. App. 2015)].


      Hobbs v. State, 71 N.E.3d 46, 49 (Ind. Ct. App. 2017), trans. denied. Thus,

      “[c]laims that require consideration of the proceedings before, during, or after

      trial may not be presented by way of a motion to correct sentence.” Robinson,
805 N.E.2d at 787; see also, e.g., Hobbs, 71 N.E.3d at 49 (holding motion to

      correct erroneous sentence was impermissible remedy where court could not

      “resolve Hobbs’s claims without looking past the face of the sentencing order to

      the evidence presented at Hobbs’s original trial”).


[9]   Wait’s claim that he was erroneously found to be a repeat sexual offender

      requires consideration of his prior crimes. See Ind. Code § 35-50-2-14 (2009).

      His claim that the credit restricted felon statute, Indiana Code Section 35-41-1-

      5.5(1) (2008), was erroneously applied to him requires consideration of the

      dates when his crimes were committed. That is, Wait’s claims are not facially

      apparent but require examination of events before trial, i.e., matters beyond the

      sentencing judgment. Thus, his claims were not properly brought in a motion

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1188 | October 30, 2020   Page 4 of 5
       to correct erroneous sentence under Indiana Code Section 35-38-1-15.

       Robinson, 805 N.E.2d at 787. Rather, if Wait wishes to pursue these claims, he

       must do so by seeking permission to bring a successive petition for post-

       conviction relief pursuant to Rule 1(12) of the Indiana Rules of Post-Conviction

       Remedies. See Young v. State, 888 N.E.2d 1255, 1256 (Ind. 2008) (citing

       Robinson, 805 N.E.2d at 787) (“[A]ll manner of claims of sentencing errors

       (other than those that do not require consideration of matters outside the face of

       the sentencing judgment), are addressed via post-conviction relief

       proceedings.”).


[10]   Affirmed.


       Vaidik, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1188 | October 30, 2020   Page 5 of 5